Citation Nr: 1207069	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-43 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for thyroid disability, to include as due to herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for psychiatric disability,


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2009 and June 2009 rating decisions.  

In the February 2009 decision, the RO denied service connection for diabetes mellitus and peripheral neuropathy.  In March 2009, the Veteran filed a notice of disagreement (NOD).  

In the June 2009 rating decision, the RO denied service connection for thyroid disability and for psychiatric disability (claimed as mental disability).  In July 2009, the Veteran filed a NOD. A statement of the case (SOC) with respect to all issues was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  As the Veteran did not serve in Vietnam, or in the inland waters of Vietnam, within a specific time frame, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange during such service.

3.  Competent evidence establishes that the Veteran does not have, nor has ever had, diabetes mellitus.

4.  Bilateral peripheral neuropathy of the upper and lower extremities was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between current peripheral neuropathy disability and service.

5.  A thyroid disability was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current thyroid disability and service.

6.  A psychiatric disability was not shown in service or for many years thereafter, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between any current psychiatric disability- variously diagnosed as bipolar disorder, mood disorder, adjustment disorder, and major depression-and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide (Agent Orange) exposure are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide (Agent Orange) exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

3.  The criteria for service connection for thyroid disability, to include as due to herbicide (Agent Orange) exposure are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).

4.  The criteria for service connection for psychiatric disability, to include as due to herbicide (Agent Orange) exposure are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy, a December 2006 pre-rating letter provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the December 2006 letter.  Hence, the December 2006 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

With respect to the Veteran's claims for service connection for thyroid disability and psychiatric disability, a May 2009 pre-rating letter provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The May 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2009 letter.  Hence, the May 2009 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, Social Security Administration (SSA), and VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his wife and his representative, on his behalf.  The Board also finds that no addition RO action to further development the record in connection with any claim on appeal is required.. 

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed diabetes mellitus, peripheral neuropathy, thyroid disability, and psychiatric disability.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion in connection with any of the claims for service connection on appeal.  
In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R.                § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

At the outset, the Board notes that, in various statements, the Veteran has contended that he is entitled to service connection for the claimed disabilities based on the belief that these disabilities stem from his service in Vietnam and his exposure to Agent Orange therein.

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as type II diabetes mellitus, and acute or sub-acute peripheral neuropathy, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of these conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).  The Veteran's claimed thyroid disability and psychiatric disability are not among the diseases recognized by the VA Secretary as etiologically-related to herbicide (Agent Orange) exposure. 

Here, notwithstanding the Veteran's assertions, the Board finds that the record  presents no basis for finding that the Veteran was exposed to herbicide agents in service, as alleged.  The Veteran's service records do not reflect service in Vietnam or in the inland waters of Vietnam.  

In various written statements, the Veteran has reported that he served in Vietnam, where he was exposed to Agent Orange.  He reported that he went ashore on one occasion with a landing party to recover a downed helicopter.  The Board notes that the Veteran's service treatment records reflect that he served on the U.S.S. DeHaven from April 1967 to April 1970 and that he is in receipt of the Vietnam Service Medal with 3 Bronze Stars and Vietnam Campaign Medal.  However, the Veteran's personnel record and records from the U.S.S. DeHaven do not reflect that the Veteran actually served in the country of Vietnam itself, or in its inland waterways.

Rather, a ship history of the U.S.S. DeHaven reflects that the ship served in various waterways during the Veteran's period of service, including the Gulf of Tonkin, Gulf of Siam, Chao Phraya River, Thailand, and Subic Bay, Philippines; however none of these bodies of water are an inland waterway in Vietnam.  In addition, the record reflects that the ship patrolled the coastal waters of Vietnam, including in the vicinity of Yankee Station, Tiger Island, Chu Lai, and DaNang.  However, as noted above, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  

In addition, there is no evidence that confirms that the Veteran ever set foot in country in Vietnam.  A report from the National Archives and Records Administration and the Naval Historical Center indicates that ship records do not normally annotate individuals arriving or going ashore on a routine basis.  They may indicate aircraft or boats arriving and departing, but do not list persons by name unless that person was a high-ranking official or other important person.  A records search reflects that information regarding the Veteran's duty assignments requiring the Veteran to go ashore in Vietnam may be documented in his personnel records.  However, in this case, there is no indication in the Veteran's personnel records of duty assignment that required him to go ashore in Vietnam.  

The Board acknowledges that a VA outpatient treatment records note a history of service in Vietnam and discuss Agent Orange exposure.  However, this notation appears to be only the examiner recording the Veteran's own reported history, without comment.  

Under these circumstances, the Board concludes there is no evidence of actual or presumed Agent Orange exposure, and that  the Veteran is not entitled to presumptive service connection for any of the claimed disabilities, pursuant to 38 C.F.R. § 3.309(e).  However, this does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on any other basis.  See, e.g, Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994); see also Brock v. Brown, 10 Vet. App, 155, 162-64 (1997). 

As discussed in more detail below, the Board finds that, considering each claim on  appeal in light of other pertinent legal authority, there is no basis for an award of service connection for any of the claimed disabilities 

A.  Diabetes Mellitus

As noted above, the Veteran claimed that he is entitled to service connection for diabetes mellitus, as he believes that this disability is related to service, to include exposure to Agent Orange therein.   In his March 2009 Notice of Disagreement, the Veteran reported that he was borderline diabetic.

However, neither the Veteran's service treatment records, nor post-service VA or  private treatment record reflect any complaint, finding, or diagnosis of diabetes mellitus.  These treatment records reflect treatment for a variety of conditions, including strokes, hypertension, degenerative joint disease, coronary artery disease, and hyperlipedemia.  While a June 2008 VA outpatient treatment report notes a reported history of borderline diabetes, there is no suggestion whatsoever of a definitive diagnosis of diabetes in any of these records.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.   Accordingly, where, as here, the competent, probative evidence establishes that the claimant does not have, and has not at any time pertinent to the current claim had, diabetes mellitus, for which service connection is sought, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Significantly, neither the Veteran nor his representative has presented or identified any existing medical opinion evidence that, in fact, supports a finding that the Veteran has, or at any time pertinent to the appeal has had, the diabetes mellitus for which service connection is sought. 

B.  Peripheral Neuropathy, Thyroid Disability, and
Psychiatric Disability

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to peripheral neuropathy, thyroid disability or psychiatric disability.  In August 1967, it was noted that the Veteran was diagnosed with hyperventilation syndrome, but conversion hysteria was ruled out.  No psychiatric diagnosis was assigned.  The Veteran's April 1970 report of discharge examination reflects no abnormalities with respect to any of the claimed disabilities.

Post service, private medical records dated in September 1996 notes that the Veteran suffered from major depression, unipolar, probable single episode.  It was noted that the Veteran had a several month history of depressive symptoms in the midst of severe stressors, including loss of job, unemployment, and the death of a parent.  A report dated in October 1996 reflects that the Veteran reported continued depression.

The report of a November 1996 psychological assessment reflects that the Veteran had been having problems with depression and memory loss for several years, in reaction to his coronary condition.  It was noted that these symptoms exacerbated after he lost his job and unemployment compensation ran out in June 1996.  It was also indicated that the Veteran had a series of mini-strokes from 1990 to 1995. After psychological testing for cognitive integrity and personality, as well as a clinical interview, the examiner observed that the Veteran had a slow reaction time, stammered, and impaired recall, and suffered from moderate depression, severe anxiety, and poor self image.

A December 1996 psychiatric progress note reflects that the Veteran continued to struggle in the aftermath of divorce, but forced himself to remain as active as possible.  A continued diagnosis of major depression, unipolar, single episode, was indicated.

An August 2004 report from Dr. J. reflects that the Veteran was seen for neurology consultation.  It was noted that the Veteran was hospitalized in August 2004 for right-sided weakness and numbness, as well as slurred speech.  However, he showed no deficits on current examination, there was some subjective numbness on the right side of the face and right upper extremity.  A past medical history of thyroid nodule was indicated, as well as even older strokes.  An impression of strokes and thyroid nodule was indicated.  

An October 2004 report from Dr. J. notes that the Veteran's past medical history was notable for thyroid gland workout with the Veteran's impression of diagnosis of thyroid nodule under consideration for thyroidectomy by another ear, nose, and throat service.  After a physical examination, as assessment of right lateral thyroid cartilage tenderness with odyno-dysphagia and globus following transesophageal echocardiogram, potential for contusion, was indicated.

An August 2005 private medical report notes that the Veteran was more agitated and angry on certain medications.  It was noted that the Veteran previously had seen a psychologist but now refused to see psychiatry.  

A September 2005 private psychological consultation for the Bureau of Disability Determination reflects that the Veteran's reported psychological problems consisted of effects from a stroke in August 2004, and included mood swings, memory problems, depression and social isolation.  It was noted that the Veteran had a history of fibroid problems possibly needing thyroid surgery.   With respect to psychiatric history, the Veteran reported that he was never praised as a child and was put down by his parents.  He described himself as a perfectionist who could no longer handle stress on the job.  With respect to service, he indicated that he sometimes participated in a landing party and had to act as a spotter, and once had to retrieve equipment off of a remote helicopter.   He reported that he stopped having nightmares about these circumstances about a year after he got out.  After a mental status examination, a diagnosis of cognitive disorder, not otherwise specified, major depression, and obsessive-compulsive disorder was assigned.   It was noted that the Veteran had a long history of vulnerability to feeling criticized that he is not living up to others' expectations.  The examiner also noted that his mood and behavioral fluctuations appeared to be the result of his previously being anxiously driven to avoid failure, and now his mood fluctuations appear to be the sequelae of his stroke.  

The report of an October 2006 VA mental health screening reflects the Veteran report of service off the coast of Vietnam.  He reported a history of sexual molestation when he was 12.  Symptoms noted included poor concentration, anger, anxiety, and depression.   The diagnosis was adjustment disorder with anxiety and depressed mood, and depression.

A November 2006 VA outpatient treatment report reflects that the Veteran's treatment providers "have discussed Agent Orange problems" and that he did have clinical peripheral neuropathy, despite negative nerve conduction testing.   

In March 2007, a past medical history of peripheral neuropathy due to exposure to Agent Orange was indicated.

In August 2007, it was noted that the Veteran was taking medication for bipolar disorder and also possibly suffered from organic involuntary emotion disorder due to stroke.

A June 2008 VA outpatient treatment report notes a history of thyroidectomy.

An August 2008 VA outpatient treatment report reflects that the Veteran was discouraged and depressed due to severe shoulder pain.  The report also indicated that the Veteran was raised to think that nothing he did was acceptable and that everything was his fault.  A diagnosis of dysthymia was assigned.  

The Veteran's SSA records reflect that he in receipt of disability benefits with a primary diagnosis of affective disorders and secondary diagnosis of angina pectoris without ischemic heart disease.

The Board notes that the above-cited evidence reflects current diagnoses of peripheral neuropathy, psychiatric disability (variously diagnosed), and thyroid disability status post thyroidectomy. However, the evidence does not support a finding that there exists a medical a nexus between any such disabilities and service.  As noted, the earliest objective medical evidence of any disability is in 1996- approximately 25 years after the Veteran's service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any currently diagnosed peripheral neuropathy, psychiatric disability, or thyroid disability and any incident of service.  None of the private or VA medical records treatment records of record reflects any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

While VA and private medical record reflect treatment for psychiatric disability, variously diagnosed as cognitive disorder, mood disorder, dysthymia, bipolar disorder, and major depression, these record attribute the Veteran's symptoms to incidents in his childhood, as well as post-service stressors including divorce, loss of employment, loss of family members, and his physical disabilities including stroke and heart problems.  There is no medical evidence or opinion even suggesting that there exists a relationship between any current psychiatric symptomatology and service. The Board notes that the Veteran specifically denied nightmares regarding his service experiences outside of a year after his discharge.

Post-service evidence also reflects that the Veteran experienced thyroid problems beginning in 2004, and underwent a thyroidectomy; however, there is no indication in the records that this disability is related to service, and neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.

Likewise, the Board notes that, with respect to the Veteran's diagnosed  peripheral neuropathy, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the current diagnosis and service.  The Board again acknowledges the occasional reference of peripheral neuropathy in conjunction with exposure to Agent Orange while in service, but these notations appears to be only the examiner recording the Veteran's own reported history, without comment.  The Board emphasizes that the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

C. All Claims

In addition to the medical evidence discussed above, the Board has considered the Veterans assertions, as well as those advanced by his representative, on his behalf.  To whatever extent  the Veteran and/or his representative attempt to establish either a current diagnosis of diabetes mellitus, or that there exists a medical nexus between any of other claimed disabilities and service, such attempt must fail.  

The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matters of medical diagnosis ans medical etiology upon which these claims turn are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a medical diagnosis, or to render a probative opinion as to medical etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992). See also Routen, 10 Vet. App. at 186   ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

The Board reiterates that neither Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that there exists a diagnosis of diabetes mellitus, or a medical relationship between any of the other claimed disabilities and service. And, on each record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard in connection with any claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted, the record does not reflect any diagnosis of diabetes mellitus.  And, although the record reflects diagnoses of bilateral peripheral neuropathy, thyroid disability, and psychiatric disability, as explained above, the record is devoid of any competent, credible, and/or probative evidence to support a finding that the Veteran has had "persistent or recurrent symptoms" of any of these disabilities since service, or to indicate that his current peripheral neuropathy, thyroid disability, and psychiatric disability "may be associated with" an event, injury, or disease in service, or service-connected disability".  Hence, the fundamental requirements for obtaining a VA medical examination are not met with respect to any of these claims.. 

For all the foregoing reasons, the Board concludes that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as no competent, probative evidence supports a required element of each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide (Agent Orange) exposure, is denied.

Service connection for thyroid disability, to include as due to herbicide (Agent Orange) exposure, is denied.

Service connection for psychiatric disability, to include as due to herbicide (Agent Orange) exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


